DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election without traverse of group V (claims 14-16) and species (miR-
199-5p) in the reply filed on 11/10/21 is acknowledged.  The amendment to claim 13 requires it to be rejoined with the elected invention and examined. In addition, the special technical feature is novel between group V and IX (administering an antagonist of at least one miR-4443 and miR-4488 and/or miR mimic of at least one of MiR-199b-5p and miR-204-5p to a subject having a tumor that is resistant to MAPK pathway inhibiting drug) and claim 23 is rejoined with the elected invention and examined.
In addition, the species requirement is withdrawn and the antagonist and mimics in claim 14 and claim 13 are rejoined with the elected species and examined.
The restriction for the rest of the inventions remains, however, the claims directed to these inventions were cancelled in the amendment filed on 11/10/21.
The report on patentability of the IPEA or ISA has been considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  See pages 23 and 47.  Applicant should review the specification for any other hyperlinks or codes.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


first paragraph, as failing to comply with the written description requirement.  The
claim(s) contains subject matter which was not described in the specification in such a
 way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.	
The claimed invention embraces a genus of tumors that are resistant to MAPK pathway inhibiting drugs, wherein the tumors express at least one miR-4443 and miR-4488 or has reduced expression of at least one miR-199b-5p and miR-204-5p.
The applicants contemplate that the tumors are those which are BRAF mutated tumors and are treated with MAPK pathway (or more specifically BRAF/MEK pathway inhibiting drugs). The tumors can be melanoma, colorectal cancer, papillary thyroid carcinoma, non-small lung cancer, brain, non-Hodgkin lymphoma.
The applicants provide working examples with melanoma.
There is a variation amongst the species embraced by the genus of tumors. For example, the prior art (Diaz-Martinez et al. Cancer Res. 78: 1017-1030, 2017) appears
to disclose that up-regulation of miR-204-5p in melanoma causes resistant to MAPK
pathway inhibiting drug. There appears to be little information about miR-4443 and
miR-4488 involvement in human cancer. Furthermore, the skilled artisan understands
that there is a variation in miRNA expression depending on the cancer cell type (even
sub-species of a specific cancer cell type) and age of cancer cell.  Thus, in view of the
generic description of the genus and the examples limited to a sub-species of melanoma in the specification, the skilled artisan would have to further experiment with

The written description requirement for the claimed genus is not satisfied
through sufficient description in the specification of a representative number of species.
A “representative number of species” are not adequately described to represent the
entire genus. There is a substantial variation within the genus and the applicants do not
describe a sufficient variety of species to reflect the variation within the genus. See
Enzo Biochem., 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d
1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)(“[A] patentee of a
biotechnological invention cannot necessarily claim a genus after only describing a
limited number of species because there may be unpredictability in the results obtained
from species other than those specifically enumerated.”).  See also MPEP §2163. 
In view of the foregoing, it is clear that the instant specification fails to convey
that the inventors had possession of the genus of tumors in claims 13-16 as of the
effective filing date sought in the instant case.

Claims 13-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA),
first paragraph, because the specification, while being enabling for using the claimed
method to treat melanoma in a subject, does not reasonably provide enablement for
treating a subject having tumor that is resistant to MAPK pathway inhibiting drugs. The
specification does not enable any person skilled in the art to which it pertains, or with
which it is most nearly connected, to use the invention commensurate in scope with
these claims.

Motti et al. (International Journal of Molecular Sciences 2020, 21, 4544, pages 1-
15) disclose, “..., the relationship between specific miRNA signatures and acquired
resistance to melanoma to MAPK and immune checkpoint inhibitors is still limited and
not fully elucidated (page 1).”
The prior art (Diaz-Martinez et al. supra) appears to disclose that up-regulation of miR-204-5p in melanoma causes resistant to MAPK pathway inhibiting drug.
The prior art also teaches using microRNAs to determine the efficacy of MAPK pathway inhibiting drugs. See US 2015/0297626 and US 20130197060.  The prior art does not appear to teach the claimed method.  The skilled artisan would look to the specification for how to use the claimed method.  The applicants provide working examples using samples from patients having melanoma or melanoma cell lines.  While a person of skill in the art would possess the knowledge what tumors are resistant MAPK pathway inhibiting drugs, the skilled artisan would have to experiment to determine which tumors express at least one of miR-4443 and miR-4488 and/or have reduced expression of miR-196-5p and miR-204-5p. 
In view of the generic contemplation of the genus of tumors and examples directed to one sub-species of melanoma, the skilled artisan could not reasonably extrapolate from melanoma to a genus of tumors without an undue amount of experimentation.  See Genentech Inc. v. Novo Nordisk A/S (CAFC) 42 USPQ2d 1001 

Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	

	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635